Exhibit 10.1

GENERAL RELEASE AND POST-SEPARATION CONSULTING AGREEMENT

This General Release and Post-Separation Consulting Agreement (the “Agreement”)
is made and entered into by and between Klara A. Dickinson-Eason (the
“Executive”) and Hyperion Therapeutics, Inc. (the “Company”) (each a “Party,”
and together, the “Parties”).

WHEREAS, Executive and the Company wish to resolve, except as specifically set
forth herein, all claims between them arising from or relating to any act or
omission predating the effective date of the General Release contained in this
Agreement;

WHEREAS, Executive and the Company have decided to terminate their
employer-employee relationship;

WHEREAS, Executive and the Company are parties to a Change of Control and
Severance Agreement, dated April 11, 2012 (the “Severance Agreement”), and the
Company wishes to provide the Executive the termination benefits described in
Section 3 of the Severance Agreement (the “Termination Benefits”) in connection
with the termination of their employer-employee relationship;

WHEREAS, the Company wishes to retain Executive as a consultant following the
termination of her employment relationship so that Executive may advise the
Company’s executives on regulatory and compliance matters within Executive’s
expertise;

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties agree as follows:

1. Confirmation of Termination Benefits under this Agreement. The Company shall
pay or provide to Executive all of the Termination Benefits described in Exhibit
A to this Agreement, as, when and on the terms and conditions specified in the
Severance Agreement, but as modified by Exhibit A.

2. Termination of Employment; Consulting Services.

(a) Executive’s employment with the Company terminated effective as of July 8,
2014 (the “Separation Date”). Following the Separation Date, and at the request
of the Company, Executive will consult with the Company’s executive officers and
other employees regarding certain of the Company’s business, regulatory and
compliance activities, as assigned by the Company to Executive from time to
time, through December 31, 2014. Executive acknowledges that the consultation is
to be performed from Executive’s home and the Company’s office in California,
but that the consultation also may require Executive to travel from time to
time. Executive shall agree to be available to provide consulting services on
reasonable notice for reasonable hours, up to eight hours per day, 40 hours per
week, upon request by the Company. Executive and the Company agree that in
exchange for being available during the consulting period, the Company will pay
Executive the Consulting Fee (as defined in Section 2(d) below), whether or not
the Company requests any services from Executive, so long as Executive is
willing, able and available to provide the consulting services. The Company will
honor this Agreement following a Control of Control, as defined in the
Separation Agreement.



--------------------------------------------------------------------------------

(b) Executive shall be an independent contractor of the Company, and this
Agreement shall not be construed to create any association, partnership, joint
venture, employee or agency relationship between Executive and the Company for
any purpose. Notwithstanding the previous sentence, Executive’s service as a
consultant under the terms of this Agreement shall be included within the
definition of “Corporate Status” under the April 9, 2012 Indemnification
Agreement (“Indemnification Agreement”) between Executive and the Company such
that Executive shall be entitled to indemnity through the Indemnification
Agreement for her services as a consultant. After the Separation Date, Executive
shall have no authority to bind the Company or its affiliates, and Executive
shall not attempt to obligate or bind the Company or any of its affiliates in
any way without the Company’s prior approval. All documents, including but not
limited to contracts, agreements, letters of intent, employment agreements and
leases, that purport to bind or obligate the Company or any of its affiliates in
any respect must be signed by the appropriate representative(s) of the Company.

(c) The Company will provide Executive with support services in its California
office for the consulting period following the Separation Date to the extent
determined necessary and reasonable by the Company. During the consulting
period, Executive may be engaged or employed in any other business, trade,
profession or other activity which does not place Executive in a conflict of
interest with the Company; provided, that, during the consulting period,
Executive shall not be engaged in any business activities that do or may compete
with the business of the Company, without the Company’s prior written consent to
be given or withheld in its sole discretion.

(d) If Executive executes, does not revoke, and abides by the terms of this
Agreement and the bring-down release specified in Section 3(b) below, the
Company shall pay to Executive as full compensation for the consulting services
a monthly consulting fee in the gross amount of Thirty One Thousand Dollars
($31,000.00) (the “Consulting Fee”) for each full month Executive is available
to provide consulting services in accordance with Section 2(a). Executive
acknowledges and agrees that the Consulting Fee does not constitute compensation
for Executive’s time worked and services rendered through the Separation Date,
but rather constitutes consideration for Executive’s agreement to provide
consulting services to the Company on an “as needed” basis and as an independent
consultant through December 31, 2014, following the Separation Date, and that
such consideration is above and beyond any wages, salary or other sums to which
Executive is entitled from the Company under the terms of her employment with
the Company or under any other contract or law. Executive shall be responsible
for any travel or other costs or expenses incurred by Executive in connection
with the performance of the consulting services, and in no event shall the
Company reimburse Executive for any such costs or expenses unless authorized in
writing by the Chief Executive Officer of the Company.

(e) With the exception of the Consulting Fee specified Section 2(d) above, the
Company shall withhold the appropriate federal, state and local taxes, as
reasonably determined by the Company, from the Termination Benefits paid under
this Agreement. Executive acknowledges and agrees that the Consulting Fee shall
be subject to Internal Revenue Service reporting through a Form 1099 issued to
Executive. Executive will invoice the Company, and the Company will pay each
such invoice no later than thirty (30) days after its receipt. Payment of the
Consulting Fee will be made without any withholdings or deductions by the
Company. Executive agrees that she will be exclusively liable for the payment of
any taxes which may be assessed against the Consulting Fee, as well as any
additional payments of interest, penalties, or assessment of attorneys’ fees
required



--------------------------------------------------------------------------------

by a governmental authority, taxing authority, or court in connection with the
payment of the Consulting Fee. Executive further agrees to indemnify and hold
the Company harmless from any liability (including attorneys’ fees), penalties
or interest that may be assessed by any taxing authority or governmental
authority with respect to the payment of the Consulting Fee. Executive further
acknowledges that the Company makes no representations or warranties with
respect to the tax treatment by any local, state or federal taxing authority of
the Consulting Fee or other payments made under this Agreement.

(f) The Company is and shall be, the sole and exclusive owner of all right,
title and interest throughout the world in and to all the results and proceeds
of the consulting services performed under this Agreement (the “Deliverables”),
including all patents, copyrights, trademarks, trade secrets and other
intellectual property rights (collectively “Intellectual Property Rights”).
Executive agrees that the Deliverables are hereby deemed a “work made for hire”
as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of the
Deliverables do not constitute a “work made for hire,” Executive hereby
irrevocably assigns to the Company, in each case without additional
consideration, all right, title and interest throughout the world in and to the
Deliverables, including all Intellectual Property Rights.

(g) Executive shall be required, at the Company’s request, to provide up to
forty (40) hours per week of consulting services to the Company during the
consulting period. If Executive elects to provide additional consulting services
beyond the forty (40) hour per week amount, Executive shall not be entitled to
any additional consideration or compensation beyond the Consulting Fee for such
additional consulting services. The Company may terminate the consulting
services provided under this Agreement upon written notice to Executive if the
Company determines that Executive is not willing, available or able to provide
the required consulting services after reasonable attempts by the Company to
obtain such consulting services from Executive. In the event of termination
pursuant to this Section 2(g), the Company shall pay to Executive on a
proportional basis any Consulting Fees then due and payable for any consulting
services completed up to and including the date of such termination. The Company
may terminate this Agreement, effective upon written notice to Executive, in the
event that Executive materially breaches this Agreement, and such breach is
incapable of cure, or with respect to a material breach capable of cure,
Executive does not cure such breach within ten (10) days after receipt of
written notice of such breach. In the event of a Change of Control (as defined
in the Severance Agreement) during the consulting period, Executive shall be
entitled to payment of the unpaid portion of the Consulting Fee for the period
from the date of the Change of Control through December 31, 2014.

3. General Release.

(a) Scope of Release. Executive, for herself, and for her heirs, assigns,
executors and administrators, hereby releases, remises and forever discharges
the Company, its parents, subsidiaries, affiliates, divisions, predecessors,
successors, assigns, directors, officers, partners, attorneys, shareholders,
administrators, employees, agents, representatives, employment benefit plans,
plan administrators, fiduciaries, trustees, insurers and re-insurers, and all of
their predecessors, successors and assigns, (collectively, the “Releasees”), of
and from all claims, causes of action, covenants, contracts, agreements,
promises, damages, disputes, demands, and all other manner of actions
whatsoever, in law or in equity, that Executive ever had, may have had, now has
or that his heirs, assigns, executors or administrators hereinafter can, shall
or may have, whether known or unknown, asserted or unasserted, suspected or
unsuspected, as a result of Executive’s employment, the termination of that
employment, or any act or omission which has occurred at any time up to and
including the date of the execution of this Agreement (the “Released Claims”).



--------------------------------------------------------------------------------

(b) Released Claims. The Released Claims released include, but are not limited
to, any claims for monetary damages; any claims to severance or similar
benefits; any claims to expenses, attorneys’ fees or other indemnities; any
claims based on actions or failure to act on or before the date of this
Agreement; any claims for other personal remedies or damages sought in any legal
proceeding or charge filed with any court or federal, state or local agency
either by one or by a person claiming to act on my behalf or in Executive’s
interest. Executive understands that the Released Claims might have arisen under
many different local, state and federal statutes, regulations, case law and/or
common law doctrines. Executive hereby specifically, but without limitation,
agrees to release all of the Releasees from any and all claims under the
following:

(i) Antidiscrimination laws, such as Title VII of the Civil Rights Act of 1964,
as amended, and Executive Order 11246 (which prohibit discrimination based on
race, color, national origin, religion, or sex); Section 1981 of the Civil
Rights Act of 1866 (which prohibits discrimination based on race or color); the
Age Discrimination in Employment Act (“ADEA”), including but not limited to the
Older Worker Benefit Protection Act (“OWBPA”), except as it relates to the
validity of this Agreement under ADEA, as amended by the OWBPA, and Executive
Order 11141 (which prohibit discrimination based upon age); the Americans with
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973
(which prohibit discrimination based upon disability); the Equal Pay Act (which
prohibits paying men and women unequal pay for equal work); the California Fair
Employment and Housing Act, California Government Code Section 12900 et seq.
(which prohibits discrimination based on protected characteristics including
race, color, religion, sex, gender, sexual orientation, marital status, national
origin, language restrictions, ancestry, physical or mental disability, medical
condition, age, and denial of leave); the California Equal Pay Law (which
prohibits paying men and women unequal pay for equal work), California Labor
Code Section 1197.5; the Unruh Civil Rights Act, California Civil Code
Section 51 et seq. (which prohibits discrimination based on age, sex, race,
color, religion, ancestry, national origin, disability, medical condition,
marital status, or sexual orientation); or any other local, state or federal
statute, regulation, common law or decision concerning discrimination,
harassment, or retaliation on these or any other grounds or otherwise governing
the employment relationship.

(ii) Other employment laws, such as the federal Worker Adjustment and Retraining
Notification Act of 1988 and the California Worker Adjustment and Retraining
Notification Act, California Labor Code Sections 1400 et seq. (known as WARN
laws, which require that advance notice be given of certain workforce
reductions); Executive Retirement Income Security Act of 1974 (which, among
other things, protects employee benefits); Fair Labor Standards Act of 1938
(which regulates wage and hour matters); the Family and Medical Leave Act of
1993 (which requires employers to provide leaves of absence under certain
circumstances); the California Labor Code (which regulates employment and wage
and hour matters); the California Family Rights Act of 1993 , California
Government Code Section 12945.1 et seq. (which requires employers to provide
leaves of absence under certain circumstances); and any other federal, state, or
local statute, regulation, common law or decision relating to employment, such
as veterans’ reemployment rights laws or any other aspect of employment.



--------------------------------------------------------------------------------

(iii) Other laws, such as any federal, state, or local law enforcing express or
implied employment or other contracts or covenants; any other federal, state or
local laws providing relief for alleged wrongful discharge, physical or personal
injury, breach of contract, emotional distress, fraud, negligent
misrepresentation, defamation, invasion of privacy, violation of public policy
and similar or related claims; common law claims under any tort, contract or
other theory now or hereafter recognized, and any other federal, state, or local
statute, regulation, common law or decision otherwise regulating employment

(c) Participation in Agency Proceedings. Nothing in this Agreement shall prevent
Executive from filing a charge (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (the “EEOC”), the
National Labor Relations Board (the “NLRB”), the California Department of Fair
Employment and Housing (the “DFEH”), or other similar federal, state or local
agencies, or from participating in any investigation or proceeding conducted by
the EEOC, the NLRB, the DFEH or similar federal, state or local agencies.
However, by entering into this Agreement, Executive understands and agrees that
she is waiving any and all rights to recover any monetary relief or other
personal relief as a result of any such EEOC, NLRB, DFEH or similar federal,
state or local agency proceedings, including any subsequent legal action.

(d) Claims Not Released. The Released Claims do not include claims by Executive
for: (i) unemployment insurance; (ii) workers’ compensation benefits;
(iii) state disability compensation; (iv) previously vested benefits under any
the Company-sponsored benefits plan; (v) indemnity under the Indemnification
Agreement or any other written indemnity agreement between the Company and
Executive; and (vi) any other rights that cannot by law be released by private
agreement.

(e) EXCEPT AS OUTLINED ABOVE, BY SIGNING THIS AGREEMENT, EXECUTIVE WAIVES ANY
RIGHT THAT SHE MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE COMPANY OR THE RELEASEES INCLUDING, BUT NOT LIMITED TO, CLAIMS THAT
IN ANY WAY ARISE FROM OR RELATE TO HER EMPLOYMENT OR THE TERMINATION OF THAT
EMPLOYMENT, UP TO AND INCLUDING THE DATE OF THE EXECUTION OF THIS AGREEMENT.
EXECUTIVE AGREES NOT TO PURSUE OR BRING ANY SUCH LAWSUIT OR LEGAL CLAIM SEEKING
MONETARY OR OTHER RELIEF.

(f) Waiver of Rights under California Civil Code Section 1542. Executive
acknowledges that she has read Section 1542 of the Civil Code of the State of
California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive understands that for purposes of this Section 3(f), she is considered
the “creditor” and the Company is considered the “debtor.” Executive understands
that Section 1542 gives her the right not to release existing claims of which
she is not now aware, unless she voluntarily chooses to waive this right. Even
though Executive is aware of this right, Executive nevertheless hereby
voluntarily waives the right described in Section 1542 with respect to the
Released Claims, and elects to assume all risks for claims that now exist in her
favor, known or unknown, arising from the subject matter of the Release.



--------------------------------------------------------------------------------

Executive acknowledges that different or additional facts may be discovered in
addition to what she now knows or believes to be true with respect to the
matters herein released, and Executive agrees that this Agreement shall be and
remain in effect in all respects as a complete and final release of the matters
released, notwithstanding any such different or additional facts. Executive
represents and warrants that she has not previously filed or joined in any
claims that are released herein and that she has not given or sold any portion
of any claims released herein to anyone else.

(g) Acknowledgments/Time Frames.

(i) Executive agrees and acknowledges that (A) she understands the language used
in this Agreement and its legal effect, and (B) she will receive compensation
and/or benefits under the Severance Agreement to which Executive would not have
been entitled without signing this Agreement. Executive further agrees and
acknowledges that, with respect to the General Release in this Section 3,
Executive is specifically releasing all claims and rights under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621 et seq.
Executive acknowledges that she has read and understands the foregoing Agreement
and executes it voluntarily and without coercion.

(ii) Executive further acknowledges that she is hereby being advised in writing
to consult with an attorney prior to executing this Agreement and that she is
being given a period of twenty one (21) days within which to consider and
execute this Agreement. Executive understands that she may voluntarily choose to
execute this Agreement before the end of the twenty-one day period, at her sole
option, by executing the “Election to Execute Release Prior to Expiration of
21-Day Consideration Period” attached hereto.

(iii) Executive further understands that she has seven days following his
execution of this Agreement to revoke it in writing, and that this Agreement is
not effective or enforceable until after this seven day period has expired
without revocation (the “Effective Date”). For such revocation to be effective,
written notice must be either personally delivered to the Company in the care of
Donald J. Santel or sent via certified mail, return receipt requested, or
overnight delivery service to the same address and to the attention of Donald J.
Santel, and received by the addressee by no later than 9:00 a.m. on the eighth
calendar day after the date by which Executive has signed this Agreement
(“Revocation Deadline”). If Executive revokes this Agreement on the seventh day
of the revocation period or before 9:00 a.m. the following day, then she agrees
that she will fax the revocation notice to (650) 871-7029 on that day and will
then follow up by sending the original revocation via certified mail or
overnight delivery. Executive expressly agrees that, in the event she revokes
this Agreement, the Agreement shall be null and void and have no legal or
binding effect whatsoever and Executive shall not be eligible for the
Termination Benefits or the Consulting Fee.

(h) Executive agrees to execute a second bring-down release, in the same form
provided in this Section 3, on the last day of the consulting period (the
“Consulting End Date”) which release shall cover the period from the Effective
Date through the Consulting End Date.

4. The Parties agree that their respective rights and obligations under the
Severance Agreement shall survive the execution of this Agreement.



--------------------------------------------------------------------------------

5. Executive acknowledges that she has received all compensation to which she is
entitled for her work up to her last day of employment with the Company, and
that she is not entitled to any further pay or benefit of any kind, for services
rendered or any other reason, other than the Termination Benefits she will
receive if she signs this Agreement.

6. Executive agrees that from and after the date of the receipt of this
Agreement, Executive will not, directly or indirectly, provide to any person or
entity any information concerning or relating to the negotiation of this
Agreement or its terms and conditions, except: (i) to the extent specifically
required by law or legal process or as authorized in writing by the Company;
(ii) to Executive’s tax advisors as may be necessary for the preparation of tax
returns or other reports required by law; (iii) to Executive’s attorneys as may
be necessary to secure advice concerning this Agreement; or (iv) to members of
Executive’s immediate family. Executive agrees that prior to disclosing such
information under parts (ii), (iii), or (iv), Executive will inform the
recipients that they are bound by the limitations of this section. Subsequent
disclosure by any such recipients will be deemed to be a disclosure by Executive
in breach of this Agreement.

7. Executive agrees that any sensitive, proprietary, or confidential information
or data relating to the Company or any of its affiliates or other Releasees as
defined in Section 3 above, including, without limitation, trade secrets,
processes, practices, pricing information, billing histories, customer
requirements, customer lists, customer contacts, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities, new or
developing business for the Company, technological innovations in any stage of
development, the Company’s financial data, long range or short range plans, any
confidential or proprietary information of others licensed to the Company, and
all other data and information of a competition-sensitive nature (collectively,
“Confidential Information”), and all notes, records, software, drawings,
handbooks, manuals, policies, contracts, memoranda, sales files, or any other
documents generated or compiled by any employee of the Company reflecting such
Confidential Information, that Executive acquired while an employee of the
Company will not be disclosed or used for Executive’s own purposes or in a
manner detrimental to the Company’s interests. In addition, Executive hereby
reaffirms Executive’s existing obligations, to the fullest extent permitted by
law, under the Executive Confidential Information and Invention Assignment
Agreement that Executive signed with the Company (the “Confidential Information
Agreement”).

8. At the Company’s request, Executive will return to the Company all property
and equipment belonging to the Company and the Releasees, including without
limitation all computers, hard drives, and access cards, the originals and all
copies (regardless of medium) of all information, files, materials, documents or
other property relating to the business of the Company, the Releasees, or their
affiliates, and Executive represents that all such information and items have
been returned to the Company. If Executive fails to return any such property,
the Company shall be entitled to deduct from the Severance an amount equal to
the value of non-returned property.

9. Executive agrees that she will not make to any person or entity any false,
disparaging, or derogatory comments about the Company, its business affairs, its
employees, clients, contractors, agents, or any of the other Releasees.
Executive will refer all reference requests regarding Executive’s employment
with the Company to the Company’s Human Resources department, who will disclose
only Executive’s dates of employment with the Company, last position held, and
upon Executive’s written request, final salary, in response to such reference
requests.



--------------------------------------------------------------------------------

10. This Agreement, the Severance Agreement, and the Confidential Information
Agreement represent the entire understanding of the Parties with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same including, without limitation, any severance provisions of the
offer letter agreement between Executive and the Company. For the avoidance of
doubt, Executive’s Continuous Service, as defined in the applicable Company
stock option plans, shall terminate on the Separation Date, and Executive shall
not vest in any stock options or restricted stock awards after the Separation
Date other than as provided for in this Agreement. No provision of this
Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by Executive and by an
authorized officer of the Company (other than Executive). No waiver by either
Party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other Party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

BY SIGNING BELOW, EXECUTIVE REPRESENTS AND WARRANTS THAT SHE HAS FULL LEGAL
CAPACITY TO ENTER INTO THIS AGREEMENT, HAS CAREFULLY READ THIS AGREEMENT, HAS
HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT WITH COUNSEL OF EXECUTIVE’S
CHOOSING, AND HAS EXECUTED THIS AGREEMENT VOLUNTARILY, WITHOUT DURESS, COERCION
OR UNDUE INFLUENCE.

 

HYPERION THERAPEUTICS, INC       EXECUTIVE By:  

/s/ Donald J. Santel

     

/s/ Klara A. Dickinson-Eason

Donald J. Santel

President and Chief Executive Officer

      Klara A. Dickinson-Eason

Date: 4 August 2014

      Date: 30 July 2014



--------------------------------------------------------------------------------

TO EXECUTE RELEASE OF CLAIMS

PRIOR TO EXPIRATION OF 21-DAY CONSIDERATION PERIOD

I, Klara A. Dickinson, understand that I have twenty-one (21) days within which
to consider and execute the attached General Release of Claims. However, after
having an opportunity to consult counsel, I have freely and voluntarily elected
to execute the General Release of Claims before such twenty-one (21) day period
has expired.

 

30 July 2014

Date

     

/s/ Klara A. Dickinson-Eason

Executive Signature



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMINATION BENEFITS

The Termination Benefits provided for in the Severance Agreement, which are all
subject to Executive’s compliance with Section 1 of this Agreement and Section 3
of the Severance Agreement, consist of:

 

A. The gross amount of Three Hundred Seventy-two Thousand, Eight Hundred and
Sixty Dollars ($372,860.00), which is an amount equal to 12 months of
Executive’s base salary at the rate in effect at the time of the Separation
Date, and payable in substantially equal installments in accordance with the
Company’s normal payroll policies, less applicable withholdings, with such
installments to commence on the first payroll period following the sixtieth
(60th) day after the date of the Separation (with the first such installment to
include any payments that otherwise would have been made if the Agreement were
not subject to revocation).

 

B. The gross amount of One Hundred Forty-nine Thousand, One Hundred Forty-four
Dollars ($149,144.00), which is an amount equal to 12 months of Executive’s
target annual bonus for the current fiscal year, and payable in a lump sum on
the first payroll period following the sixtieth (60th) day after the date of
Executive’s Separation Date, less applicable withholdings.

 

C. The automatic vesting of Executive’s stock options and restricted stock
awards with respect to the number of shares of Company common stock that would
have vested had Executive’s employment with the Company continued for 12 months
following the Separation Date. Such amounts are set forth on Schedule A to this
Agreement.

 

D. If Executive elects COBRA continuation coverage, the payment or reimbursement
of the healthcare insurance premium for Executive and her covered dependents
through the earlier of: (1) 24 months following the Separation Date; (2) the
termination of Executive’s qualification or eligibility for COBRA continuation
coverage; or (3) Executive and her dependents becoming eligible for healthcare
coverage under another employer’s plan.

 

E. Transition support of either Fifteen Thousand Dollars ($15,000.00) or an
equivalent amount of outplacement services, at Executive’s election, and payable
after the Effective Date, less applicable withholdings.

 

F. The right to keep Executive’s Company-issued smartphone or handheld device.



--------------------------------------------------------------------------------

SCHEDULE A

EQUITY AWARD VESTING



--------------------------------------------------------------------------------

SCHEDULE A

EQUITY AWARDS

 

Grant #

   Grant Date    Plan    Price     Number of
Options
Granted      Options
Vested at
July 8,
2014      Acceleration
(12 months)      New Deadline To
Exercise Equity
Awards    Options Exercisable
pursuant to Agreement      Type of
Equity
Award

1176019

   04/16/2012    2006 Plan    $ 7.31        36,945         20,782         9,236
      January 8, 2015      30,018       NQSO

1315522

   04/15/2013    2012 Plan    $ 24.46        8,153         272         623      
January 8, 2015      895       NQSO

1315523

   04/15/2013    2012 Plan    $ 24.46        34,847         12,270        
10,127       January 8, 2015      22,397       NQSO

1315584

   03/11/2014    2012 Plan    $ 26.74        712         —           —        
January 8, 2015      —         NQSO

1315585

   03/11/2014    2012 Plan    $ 26.74        11,288         —           3,000   
   January 8, 2015      3,000       NQSO

1315645

   03/11/2014    2012 Plan     
  (RSU, no
price)   
       2,000         —           500       January 8, 2015      500       RSU

361500

   11/03/2009    2006 Plan    $ 1.28        80,131         80,131         —     
   January 8, 2015      80,131       NQSO

488451

   04/15/2011    2006 Plan    $ 4.08        22,525         17,832         4,693
      January 8, 2015      22,525       NQSO

76080

   08/31/2007    2006 Plan    $ 327.95        169         169         —        
January 8, 2015      169       NQSO

84176

   04/22/2008    2006 Plan    $ 327.95        27         27         —        
January 8, 2015      27       NQSO           

 

 

    

 

 

    

 

 

       

 

 

    

Total

             196,797         131,483         28,179            159,662         
       

 

 

    

 

 

    

 

 

       

 

 

    